PER CURIAM:
Mosab Hoidink El Bey appealed the district court’s orders granting summary judgment to Celebration Station and dismissing El Bey’s civil action against defendant without prejudice for failure to serve. El Bey’s complaint alleged violations of 42 U.S.C. §§ 1983 and 1985 (2000) and 18 U.S.C. §§ 241 and 242 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See El Bey v. Celebration Station, No. 3:02-cv-00461, 2006 WL 2792394, 2006 WL 2811497 (W.D.N.C. Sept. 27 & 28, 2006). We deny El Bey’s motion for misconduct proceedings against the district judge and Celebration Station’s request for sanctions against El Bey. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.